Citation Nr: 0713630	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-07 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Whether the character of the appellant's discharge from 
military service constitutes a bar to VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The appellant had service from August 1996 to July 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 administrative decision of the 
RO that determined that the appellant's service between 
August 1996 and July 2000 was considered a bar to VA 
benefits.  The appellant timely appealed.


FINDING OF FACT

The appellant's brief period of AWOL and incidents of 
underage drinking and prior marijuana use constituted minor 
offenses that did not involve moral turpitude, or willful and 
persistent misconduct.


CONCLUSION OF LAW

The character of the appellant's discharge is not a bar to VA 
benefits.  38 U.S.C.A. §§ 101, 5303 (West 2002); 38 C.F.R. 
§ 3.1, 3.12, 3.13, 3.354 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

II.  Analysis

Service personnel records indicate that in January 1997, the 
appellant committed a violation of Article 92 of the Uniform 
Code of Military Justice by having alcohol in the BEQ.  
Records also reflect that, from August 20, 1998, through 
August 24, 1998, the appellant was absent without leave 
(AWOL).  And in April 2000 he received non-judicial 
punishment for a violation of Article 92 (failure to obey 
order or regulation).

The appellant's DD Form 214 indicates that his character of 
service was under other than honorable conditions.

In October 2002, the appellant filed a claim for VA 
compensation benefits.

In a February 2003 Administrative Decision, the RO determined 
that the appellant's discharge was due to his own willful and 
persistent misconduct and constituted a bar to the payment of 
VA benefits.

The evidence shows that the appellant had not applied for a 
correction of his military records.

Under the relevant law, "[a] person seeking VA benefits must 
first establish by a preponderance of the evidence that the 
service member, upon whose service such benefits are 
predicated, has attained the status of veteran." See Holmes 
v. Brown, 10 Vet. App. 38, 40 (1997) (citing Aguilar v. 
Derwinski, 2 Vet. App. 21 (1991) (holding that, before 
applying for benefits, person must demonstrate by 
preponderance of evidence qualifying service and character of 
discharge)).

A veteran is defined as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released under conditions other than dishonorable."  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  If the former service 
member did not die in service, pension, compensation, or 
dependency and indemnity compensation benefits are not 
payable unless the period of service on which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  38 C.F.R. § 3.12(a).

If an applicant for VA benefits does not submit evidence of 
his military service, or the evidence submitted is 
insufficient, VA must request verification of service from 
the service department. 38 C.F.R. § 3.203(c); see also 
Sarmiento v. Brown, 7 Vet. App. 80 (1994).  Service 
department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and 
regulatory bars listed in 38 C.F.R. § 3.12(d).  In either 
case, insanity is a defense to either statutory or regulatory 
bars.  See 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

VA benefits are not payable when an individual is discharged 
by reason of a discharge under other than honorable 
conditions issued as a result of AWOL for a continuous period 
of at least 180 days.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 
3.12(c). This bar to benefits does not apply if there are 
compelling circumstances to warrant the prolonged 
unauthorized absence.  The following factors will be 
considered in determining whether there are compelling 
circumstances to warrant the prolonged unauthorized absence:

(a)	Length and character of service 
exclusive of the period of prolonged 
AWOL.  Service exclusive of the period of 
prolonged AWOL should generally be of 
such quality and length that it can be 
characterized as honest, faithful, 
meritorious, and of benefit to the 
Nation.

(b)	Reasons for going AWOL.  Reasons 
which are entitled to be given 
consideration when offered by the 
claimant include family emergencies or 
obligations, or similar types of 
obligations or duties owed to third 
parties.  The reasons for going AWOL 
should be evaluated in terms of the 
person's age, cultural background, 
educational level and judgmental 
maturity.  Consideration should be given 
to how the situation appeared to the 
person himself or herself, and not how 
the adjudicator might have reacted.  
Hardship or suffering incurred during 
overseas service, or as a result of 
combat wounds of other service-incurred 
or aggravated disability, is to be 
carefully and sympathetically considered 
in evaluating the person's state of mind 
at the time the prolonged AWOL period 
began.

(c)	A valid legal defense exists for the 
absence which would have precluded a 
conviction for AWOL.  Compelling 
circumstances could occur as a matter of 
law if the absence could not validly be 
charged as, or lead to a conviction of, 
an offense under the Uniform Code of 
Military Justice.  For purposes of this 
paragraph the defense must go directly to 
the substantive issue of absence rather 
than to procedures, technicalities or 
formalities.

Regulatory bars to eligibility to VA benefits include a 
discharge or release because of one of the following offenses 
is considered to have been issued under dishonorable 
conditions:

(a)	Acceptance of undesirable discharge 
in lieu of trial by general court-martial 
(note the requirement for a general 
court-martial, and not summary or special 
court-martial).

(b)	Willful and persistent misconduct.  
This includes a discharge under other 
than honorable conditions, if it is 
determined that it was issued because of 
willful and persistent misconduct.  A 
discharge because of a minor offense will 
not, however, be considered willful and 
persistent misconduct if service was 
otherwise honest, faithful and 
meritorious.

38 C.F.R. § 3.12(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
ruled that an unauthorized absence is the type of offense 
that would interfere with and preclude the performance of an 
appellant's military duties and thus can not constitute a 
minor offense.  Cropper v. Brown, 6 Vet. App. 450, 453 
(1994).  In Winter v. Principi, 4 Vet. App. 29 (1993), the 
Court found that 32 days AWOL out of 176 days total service 
equals severe misconduct and, by analogy, persistent 
misconduct.

However, in Strinaham v. Principi, 3 Vet. App. 560 (1992), 
the Court held that an appellant with misconduct that 
included four AWOLs and one failure to obey a lawful order, 
but was awarded a purple heart medal and was service-
connected for post traumatic stress disorder (PTSD) (for 
medical treatment purposes) requires analysis under 38 C.F.R. 
§ 3.12(d)(4) (as minor offenses) and VA must discuss effect 
of PTSD on in-service conduct.

A discharge because of a minor offense will not be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful, and meritorious. 38 C.F.R. § 3.12(d)(4).

Here, the evidence suggests otherwise meritorious service 
outside the four-day period of AWOL and the widely-separated 
incidents of underage drinking and failure to obey.  His 
DD Form 214 reflects several decorations and medals 
throughout his nearly four years of military service.

Given that his total AWOL was significantly less than 180 
days, the Board finds that it constituted a minor offense 
that did not involve moral turpitude, or willful and 
persistent misconduct. 

Regarding his underage drinking and failure to obey, there is 
no indication that the appellant was ever convicted of a 
felony.  Nor did the appellant accept an undesirable 
discharge in lieu of trial by general court-martial.  The 
appellant contends that these incidents were not 
representative of a pattern of behavior at that time, but 
were instead only minor offenses.  The Board finds that these 
widely-separated offenses do not represent a sufficient 
pattern to establish willful and persistent misconduct.

Here, there is not sufficient evidence to establish that his 
service was dishonorable or that the circumstances of his 
discharge constitute a bar to benefits under the statute or 
regulations.

In the absence of evidence that his "other than honorable" 
discharge was in fact "dishonorable" under the statute or 
regulations, the Board finds that his character of discharge 
is not a bar to VA benefits.




ORDER

The character of the appellant's discharge from service is 
not a bar to VA benefits; the appeal is allowed.




____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


